Citation Nr: 1130712	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  06-30 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant was a member of the Army and Air Force Reserve and New Jersey Army National Guard, with periods of active duty from July 1982 to November 1982, and from May 2004 to March 2005.  

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from September 2005 and November 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In October 2008, the appellant testified at a Board hearing in Washington DC.  In an August 2009 decision, the Board denied service connection for a right arm disability, a left wrist disability, and a neck disability, as well as increased disability ratings for low back strain and left ankle sprain.  The Board also granted a 10 percent disability rating for a left index finger disability.  The remaining issue on appeal-then characterized as entitlement to service connection for a bilateral shoulder disability-was remanded to the RO for additional evidentiary development.  

As set forth below, another remand is necessary with respect to the issue of service connection for a left shoulder disability.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that where remand instructions are not followed, the Board errs as a matter of law when it fails to ensure compliance).  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A right shoulder disability was not present during the appellant's active service or manifest to a compensable degree within one year of her separation from active service and the most probative evidence establishes that the appellant's current right shoulder disability is not causally related to her active service or any incident therein.  


CONCLUSION OF LAW

A right shoulder disability was not incurred in active service, nor may such disability be presumed to have been incurred during such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In a March 2005 letter issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete her claim, and of what part of that evidence she was to provide and what part VA would attempt to obtain for her.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010).  In a May 2008 letter, the RO provided the appellant with the additional notification requirements imposed by the U.S. Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since the issuance of this letter, the RO has reconsidered the appellant's claim, most recently in the November 2010 Supplemental Statement of the Case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).  

In addition to the notification letters discussed above, in a conference held prior to the October 2008 Board hearing, the undersigned Veterans Law Judge discussed the issues on appeal with the appellant and her representative, including the type of evidence required in order to prevail in the claims.  See e.g. Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The appellant and her representative acknowledged full understanding of all matters discussed.  Additionally, the record was held open for sixty days following the hearing to allow the appellant the opportunity to submit additional evidence.  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The Board finds that the appellant's complete service treatment records are on file, as are all available post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2010).  

Here, the Board notes that during the course of this appeal, the appellant has reported that during her second period of active service, she was treated by a Dr. O'D. in connection with her complaints of pain in multiple joints, including the shoulders.  She claims that during this treatment, which occurred from November 2004 to January 2005, Dr. O'D. advised her that "her body was breaking down" and that she had arthritis in her joints, including both shoulders.  The appellant has suggested that her claim has been denied because service treatment records documenting this treatment are missing.  

A review of the record, however, indicates that the appellant's service treatment records appear to be complete.  As set forth in more detail below, the record does, in fact, contain service treatment records documenting that the appellant saw Dr. O'D. between October 2004 and February 2005, during which time the appellant's complaints included low back pain, cervical spine pain, right arm pain, and knee pain.  On no occasion, however, did the appellant complain of right shoulder pain and on no occasion was any abnormality of the right shoulder identified, including arthritis.  As set forth in more detail below, the Board assigns far more probative weight to the contemporaneous record than to the contentions of the appellant that she was diagnosed as having right shoulder arthritis in service, made in the context of a claim for monetary benefits.  See also Warren v. Brown, 6 Vet. App. 4 (1993) (holding that a claimant's lay statements relating what a medical professional told him, filtered as they are through a layperson's sensibilities, are too attenuated and inherently unreliable to constitute competent evidence to support a claim).  

Based on the foregoing, the Board finds that contacting the service department or the New Jersey National Guard in order to obtain "missing" service treatment records purportedly containing a diagnosis of right shoulder arthritis would be futile.  See 38 C.F.R. § 3.159(c); see also Counts v. Brown, 6 Vet. App. 473, 477 (1994) (noting that "VA has no duty to seek to obtain that which does not exist").  This conclusion is strengthened by the fact that following her treatment from Dr. O'D., the appellant submitted an original application for VA compensation benefits in November 2004, and underwent a VA medical examination in January 2005, both of which are entirely negative for complaints or abnormalities pertaining to the shoulders.  Additionally, a fee basis examination conducted in April 2005 showed that both of the appellant's shoulders were negative for any pathology, including X-ray evidence of arthritis.  

Also with respect to the duty to assist, the appellant has been afforded several VA medical examinations in connection with her claim, in April 2005, March 2008, and November 2009.  38 C.F.R. § 3.159(c) (4) (2010).  The Board finds that the examinations obtained are adequate with respect to the question at issue in this case.  The opinions were provided by qualified medical professionals who examined the appellant, reviewed the record, and considered her contentions.  The examiners also provided a rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2010).  Neither the appellant nor her representative has argued otherwise.  See Sickels v. Shinseki, No. 2010-7140 (Fed. Cir. May 6, 2011) (holding that, in the absence of a challenge to a VA medical opinion, it is presumed to be adequate).  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.


Background

Service treatment records corresponding to the appellant's first period of active duty are negative for complaints or abnormalities pertaining to either shoulder.  

Service treatment records corresponding to the appellant's membership in the Reserve and National Guard are similarly negative for complaints or abnormalities pertaining to either shoulder.  At periodic physical examinations conducted in July 1986, January 1989, September 1993, May 1998, February 1999, and April 2004, the appellant specifically denied having or ever having had a painful or "trick" shoulder.  On each occasion, physical examination of her upper extremities was normal.

Service treatment records corresponding to the appellant's second period of active duty are also negative for complaints or abnormalities pertaining to either shoulder.  These records do document that the appellant sought treatment on numerous occasions for multiple orthopedic complaints originating from injuries sustained prior to her second period of active service.  In pertinent part, these records include clinical records documenting treatment from a Dr. O'D. between October 2004 and February 2005, during which time the appellant's complaints included low back pain, cervical spine pain, right arm pain, and knee pain.  No abnormality of either shoulder, however, was identified.  

In November 2004, the appellant submitted an original application for VA compensation benefits, seeking service connection for multiple orthopedic disabilities.  Her application, however, is silent for any mention of a right or left shoulder disability.  

In connection with her claim, the appellant was afforded a VA orthopedic examination in January 2005 at which she expressed numerous orthopedic complaints, including low back pain, right hip pain, right knee pain, and limited motion in her left index finger.  The examination report, however, is conspicuously negative for complaints or abnormalities pertaining to either shoulder.  

In February 2005, the appellant submitted a claim of service connection for additional disabilities, including arthritis in her shoulder.  

In connection with her claims, the appellant was afforded a fee basis examination in April 2005 at which she claimed that in approximately February 2005, she had developed a sudden aching in different joints of her body, including her shoulders.  She claimed that she saw a physician at Fort Dix (a Dr. O'D) who informed her that "her body was breaking down" and that she just had arthritis.  Since that time, the appellant reported that she had been experiencing a fleeting, aching, sharp pain three to four times daily in various joints, including the right and left shoulders, which lasted a few minutes and then resolved without medication.  On objective examination, however, the appellant's shoulders were within normal limits, exhibiting normal range of motion with no pain, fatigue, weakness, lack of endurance or incoordination.  The appellant claimed to experience pain with repetitive use but in the scapular area, not in the shoulder itself.  The diagnoses included multiple joint pains of the wrists, hands, shoulders, elbows and feet with normal range of motion and no evidence of pathology of the joints.  Subsequent X-ray studies of the right and left shoulder were normal, with no indication of fracture or other significant bone, joint, or soft tissue abnormality, including arthritis.  In a subsequent September 2005 addendum to the April 2005 examination report, the examiner clarified that in regard to the appellant's multiple joint pains, including of the shoulders, there was no pathology from which a diagnosis could be rendered.

VA clinical records show that in October 2005, the appellant sought treatment for left shoulder pain.  She reported that she had sustained a left rotator cuff tear in a fall on May 25, 2005, shortly after her separation from active service.  It was noted that an MRI performed in June 2005 had confirmed a left supraspinatus partial tear.  The diagnoses included left rotator cuff injury.  The examiner also assessed numerous other orthopedic complaints the appellant reported, but no complaints or abnormalities pertaining to the right shoulder were recorded.  

In a December 2005 statement, the appellant claimed that there were service treatment records missing from her file and that these records would document bilateral shoulder arthritis which began during active duty.

The appellant thereafter submitted post-active duty National Guard medical records in support of her claim.  In pertinent part, these records show in June 2005, the appellant underwent a medical evaluation in connection with multiple orthopedic complaints, including chronic pain in the low back, right knee, and right foot, as well as acute left shoulder pain since falling down the stairs on May 25, 2005.  She did not complain of right shoulder pain.  The impressions included acute shoulder strain, anticipate full recovery.  Also noted was chronic low back, knee and foot pain, without a clear etiology, doubt return to full active duty can happen.  

During a February 2006 New Jersey National Guard assessment, the appellant reported that she was unable to take a physical fitness test, as she was unable to move with a fighting load at least 2 miles, unable to construct an individual fighting position, unable to do 3 to 5 second rushes, and was not authorized to lift more than 5 pounds.  She was found to be medically unfit and non-deployable and she was medically discharged from the National Guard.

VA clinical records show that in February 2006, the appellant had a physical therapy evaluation during which she relayed numerous orthopedic complaints, including left shoulder pain, which she claimed had been present "for several years."  It was noted that the appellant would benefit from a regular exercise program.  In September 2006, the appellant was seen for evaluation regarding whether she could return to work for both military and civilian duty.  It was noted that she had been released from military duty due to chronic low back pain in March 2005.  She also had subsequently had a left rotator cuff tear injury, which did respond to physical therapy.  In August 2007, it was noted that the appellant had sustained a left rotator cuff injury in May 2005, as documented on a June 2005 MRI.  It was noted that she was status post physical therapy and was "recovered clinically."  It was also noted that the appellant had passed a physical agility test and could return to full duty as a jail officer.  In January 2008, the appellant underwent X-ray studies in connection with her complaint of right shoulder pain.  The study showed mild AC degenerative changes.  

Records from the Social Security Administration (SSA) include a January 2008 disability determination to the effect that the appellant's multiple claimed disabilities did not prevent her from working.  The decision noted that the appellant contended that she was unable to work due to multiple disabilities, including numerous orthopedic disabilities, a sleep disorder, high blood pressure, depression, as well a shoulder problem.  Records received from SSA also include a January 2008 residual functional capacity determination noting that that medical evidence established that the appellant's medically determinable impairments included a history of left rotator cuff small partial thickness tear.

In March 2008, the appellant was again afforded a fee basis examination at which she told the examiner that she had served in the Army for 24 years, from 1982 to 2006.  She claimed that she had had right shoulder pain since 2004, but denied a history of injury or trauma.  No complaints pertaining to the left shoulder were recorded.  In reviewing the claims folder, the examiner noted that service treatment did not document shoulder complaints prior to her separation.  He further noted that post-service records showed a rotator cuff injury in May 2005 and that January 2008 X-ray studies had shown mild AC degenerative changes.  Current X-ray findings were noted to be within normal limits.  The diagnosis was right shoulder impingement syndrome with some AC arthrosis also.  The examiner concluded that it was less likely than not that the appellant's current right shoulder condition was related to service.  He explained that although AC arthrosis and/or arthritis could manifest later as a result of remote injury, in this case, there was no indication in the military service records of any shoulder complaints.  Rather, the appellant's shoulder complaints related to a fall in May of 2005, after service separation.  

At her October 2008 Board hearing, the appellant claimed that she realized she was developing arthritis "before I got off active duty."  She explained that she developed aching in her neck and shoulders and was told that she was just "getting rusty" and old.  She claimed that a Dr. O'D. had advised her during service that she had degenerative arthritis in multiple joints, including the shoulders.  

In August 2009, the Board remanded the matter to the RO for purposes of obtaining a clarifying opinion regarding the etiology of the appellant's shoulder disabilities.  

Pursuant to the Board's remand instructions, in November 2009, the appellant underwent VA medical examination at which she reported that in May 2005, after her separation from active service, she fell down the stairs and landed on her back and right shoulder.  She reported that as a result of her injury, she was diagnosed as having a right rotator cuff tear for which she subsequently underwent physical therapy.  The appellant's current complaints included "slipping" of the shoulder joints as well as aches and pains.  With respect to her left shoulder, the appellant dated the onset of her symptoms to 2008.  She indicated that it had started becoming painful in the past year, due to getting older.  X-ray studies showed mild AC degenerative changes, bilaterally.  The diagnoses were right and left shoulder strain with mild AC joint degenerative changes per X-ray.  After examining the appellant and reviewing the claims folder, the examiner concluded that neither the appellant's right nor left shoulder disability was caused by or a result of military service.  With respect to the right shoulder, the examiner noted that although the appellant had complained of right shoulder pain at the April 2005 fee basis examination, at that time she had normal range of motion and no pathology was identified.  She further noted that there was nothing in the military service records which would link the current right shoulder disability to service or any incident or injury therein.  With respect to the appellant's left shoulder disability, the examiner indicated that given the nature of the appellant's complaints at the April 2005 fee basis examination, an examination which had been completed so closely after active service, "this could indicate that there was a left shoulder injury during active duty military service."  


Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

If a veteran served for a period of ninety consecutive days or more, service connection for certain diseases, including arthritis, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2010).  

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).


Analysis

The appellant seeks service connection for a right shoulder disability.  She contends that she developed a right shoulder disability, specifically arthritis, during her second period of active service.  

As a preliminary matter, the Board notes that service treatment records corresponding to the appellant's first period of active duty are negative for complaints or abnormalities pertaining to either shoulder.  Service treatment records corresponding to the appellant's membership in the Reserve and National Guard are similarly negative for complaints or abnormalities pertaining to either shoulder.  Indeed, at periodic physical examinations conducted on multiple occasions between July 1986 and April 2004, the appellant specifically denied having or ever having had a painful or "trick" shoulder and on each occasion, physical examination of her upper extremities was normal.  In view of the foregoing, the Board finds that there is no basis upon which to award service connection based on such service.  See 38 U.S.C.A. § 101(22), (24) (2010); 38 C.F.R. § 3.6(c) (2010); see also Clark v. United States, 322 F.3d 1358, 1366 (Fed.Cir.2003); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  The appellant has not contended otherwise.  

With respect to her second period of active service from May 2004 to March 2005, the Board observes that although the appellant claims that she was diagnosed as having right shoulder arthritis therein, the Board finds that her statements in this regard are not credible.  First, the contemporaneous record does not support her contentions in this regard.  In fact, as discussed above, service treatment records corresponding to the appellant's second period of active duty are entirely negative for notations of a right disability, including arthritis.  The Board finds this particularly conspicuous in light of the fact that the appellant sought treatment during her period of active duty on numerous occasions for multiple orthopedic complaints, yet on none of these occasions was any complaint or abnormality pertaining to the right shoulder ever recorded.  Additionally, the appellant's service treatment records show that she underwent a Physical Evaluation Board (PEB) in connection with several orthopedic complaints, yet at no point was a right shoulder complaint or disability ever identified.  

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim).  In this case, however, the service medical records show that despite complaining of multiple orthopedic complaints on numerous occasions during active service, the appellant did not report right shoulder symptoms nor was arthritis diagnosed.  The Board finds that the appellant's silence when otherwise affirmatively speaking strain belief.  The Board therefore assigns greater probative value to the contemporaneous medical evidence associated with service rather than to the assertions of the appellant, made in the context of a claim for monetary benefits.  

In addition to the silent service treatment records, a right shoulder disability, including arthritis, was not diagnosed in the year following the appellant's discharge from active service.  In fact, the appellant was afforded a fee basis medical examination in April 2005, shortly after her service separation, which affirmatively showed that her right shoulder was then without pathology, including on X-ray studies.  Moreover, the examiner expressly concluded that the appellant exhibited no right shoulder pathology upon which a diagnosis could be made.  Additional post-service clinical records show that the appellant was seen on numerous occasions in the year following service with multiple orthopedic complaints, yet a right shoulder disability, including arthritis, was not identified.  Based on the foregoing, the Board finds that the most probative evidence shows that a right shoulder disability, including arthritis, was not present during active service or within the first post-service year.  Indeed, in reviewing the record on appeal, the Board notes that the first diagnosis of a chronic right shoulder disability is not until January 2008, approximately three years after her discharge from active service, when the appellant was diagnosed as having mild AC degenerative changes.  

The Board further finds that the evidence of record contains no indication that the appellant's current right shoulder disability is causally related to her active service or any incident therein.  Indeed, as set forth above, the appellant has been examined on several occasions, yet none of the examiners has related a current right shoulder disability to her period of active service.  Most recently, in November 2009, a VA examiner concluded that it was less likely as not that the appellant's current right shoulder disability was related to service.  The Board finds that this VA medical opinion persuasive and assigns it significant probative weight.  The opinion was rendered by a qualified medical professional who has the clear expertise to opine on the matter at issue in this case.  In addition, the examiner addressed the appellant's contentions and reportedly based the opinion on a review of the claims folder as well as a physical examination of the appellant.  The examiner also provided a rationale for her conclusion, which the Board notes is consistent with the probative evidence of record.  

In reaching this decision, the Board has considered the appellant's statements to the effect that she was diagnosed as having right shoulder arthritis during active service and/or that she developed right shoulder pain during active service which has continued since that time.  Given the contemporaneous, objective record as well as the inconsistencies she has provided regarding the details of her right shoulder disability, the Board does not find the appellant's statements to be credible.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001) (recognizing the Board's inherent fact-finding ability); see also Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (discussing the factors to be considered in determining the weight to be assigned to evidence, including inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, and witness demeanor).

For example, the Board notes that the appellant's reports regarding her right shoulder symptomatology have been widely inconsistent.  For example, at her April 2005 fee basis examination, the appellant claimed that she had first developed a sudden aching in her body, including her shoulders, in February 2005.  At a March 2008 fee basis examination, however, the appellant told the examiner that her right shoulder pain had been present since 2004 and denied a history of injury or trauma.  At her November 2009 VA medical examination, the appellant dated the onset of her right shoulder symptoms to a May 2005 fall.  Additionally, the Board reiterates that any claim of continuous right shoulder symptomatology since service is not supported by the contemporaneous evidence of record, including the service treatment records which are entirely silent for any mention of right shoulder pain, despite the fact that the appellant was treated for numerous orthopedic complaints on multiple occasions.  Again, the Board has considered the holding in Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006), but notes that it is not discounting the appellant's claim of in-service right shoulder symptoms due solely to the lack of contemporaneous medical records supporting her assertions, but rather on additional factors as discussed above.  

For the reasons discussed above, the Board finds that the preponderance of the evidence is against the claim of service connection for a right shoulder disability.  Therefore, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  


ORDER

Entitlement to service connection for a right shoulder disability is denied.  


REMAND

In its October 2009 remand, the Board noted that because the conclusions of the examiner in the February 2008 VA medical examination report were unclear with respect to the appellant's right and left shoulder disabilities, another examination was necessary.  

Pursuant to the Board's remand instructions, in November 2009, the appellant again underwent VA medical examination.  The examiner's diagnoses included left shoulder strain with mild AC joint degenerative changes per X-ray.  The examiner concluded that the appellant's left shoulder disability "is less likely as not caused by or a result of military service."  In providing a rationale for her opinion, however, the examiner indicated that although the appellant had complained of left shoulder pain at the April 2005 fee basis examination, 

at that time she had normal [range of motion] of the left shoulder, but also asserted that she had pain in the shoulder capsule.  Because of the exam being so closely completed after active duty military service - this could indicate that there was a left shoulder injury during active duty military service.  

Unfortunately, the examiner's opinion remains unclear.  Given the apparent contradictions in the examiner's conclusions with respect to the appellant's left shoulder disability, the Board finds that it provides an inadequate basis upon which to base a decision.  The Court has held that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed above, the Board finds that the VA opinions obtained thus far in this case are inadequate with respect to the appellant's claim of service connection for a left shoulder disability.  Under these circumstances, a remand is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be scheduled for a VA medical examination for the purposes of determining the etiology of her claimed left shoulder disability.  The claims folder must be made available to the examiner for review in conjunction with the examination.  After examining the appellant and reviewing her claims folder, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not that any current left shoulder disability identified on examination is causally related to the appellant's period of active service from May 2004 to March 2005 or any incident therein, as opposed to a post-service cause, including the May 2005 injury which resulted in a left rotator cuff tear.  

2.  After conducting any additional development deemed necessary, the RO should readjudicate the appellant's claim, considering all the evidence of record.  If the benefit sought remains denied, the appellant and her representative should be provided with a supplemental statement of the case and an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


